Title: From George Washington to Francis Barber, 21 January 1781
From: Washington, George
To: Barber, Francis


                        
                            Sir,
                            New Windsor Jany 21st 1781
                        
                        Having considered the affair of Capt. Gifford since I saw you, I am upon the whole of opinion, as we have no
                            testimony against him that we are at liberty to make use of, it will not be adviseable to molest him—It would have an
                            arbitrary appearance, to commit him to or keep him long in confinement without a prosecution. I would however advise that
                            you take measures to have him closely watched, and if possible drawn into some snare that will unfold his practices.
                        His resignation must be accepted without further delay. I am with great regard Dr Sir Your most Obedt servant

                    